Case 2:15-cv-OO724-|\/|AK Document 349

Moran Lewis

Gregory T. Parks

Partner

+1.215.963.5170
gregory.parks@morganlewis.corn

Decem ber 7, 2018

VIA ECF

The Honorable lVlarl< A. Kearney

United States District Judge

United States District Court for the
Eastern District of Pennsylvania

James A. Byrne U.S. Courthouse

601 Market Street '

Philadelphia, PA 19106

Filed 12/07/18 Page 1 of 2

Re: Rougvie, et al. v. Ascena Retail Group, Inc., et al., No. 2:15-cv-00724
Hearind scheduled for December 13, 2018 at 9 AM

Dear Judge Kearney:

I Write on behalf of Plaintiffs and Defendants in the above-captioned Action. Your Honor’s Order of
November 27, 2018 (Dkt. No. 341) set a hearing on December 13, 2018 at 9 AM to consider the

Plaintiffs' Motion for Final Supplemental Award of Attorneys’ Fees and Expenses and Final

Distribution to RSM, the Claims Administrator (Dkt. No. 340). Since Your Honor's November 27

Order, four additional motions have been filed in the case:

1. Motion by Class Members Barbara Comlish and Kathryn Artlip for Attorneys' Fees and

Incentive Awards, filed on behalf of Objectors Comlish and Artlip (Dkt. No. 342);

2. Motion for Distribution of Proceeds to Fund Purchases on Vouchers Distributed Pursuant to
Settlement Agreement, filed on behalf of Defendants Ascena Retail Group, Inc. and Tween

Brands, Inc. d/b/a Justice Stores (together, "Justice”) (Dkt. No. 343);

3. Joint Motion for Additiona| Cash Distribution to Class Members and Approval of Cy Pres
Distribution of Any Remaining Money in the Settlement Fund, filed jointly on behalf of

Plaintiffs and Justice (Dkt. No. 344); and

4. Motion for Attorneys’ Fees and Incentive Compensation, filed on behalf of Objectors

Andrea Kallay, Robert Gallagher, Rebecca Joiner, David Legendre, Yanetsy Loor, Diana

Amaya, Terri Holcomb, Dorlene Goldman and Emily Mohr (Dkt. l\lo. 346).

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103~2921
United States

0 +1.215.963.5000
0 +1.215.963.5001

Case 2:15-Cv-OO724-I\/|AK Document 349 Filed 12/07/18 Page 2 of 2

The Honorable Mark A. Kearney
December 7, 2018
Page 2

Counsel for Plaintiffs and Defendants believe that these five motions present overlapping issues,
should all be resolved together, and Would all benefit from the Court’s attention at the hearing on
December 13. Plaintiffs and Defendants therefore respectfully submit that the Court should enter
an order giving notice that these additional motions Will be considered at the December 13th
hearing. To that end, and for the Court’s convenience, the Parties enclose a proposed order along
With this letter.

Respectfully,
T
5/¢2,(70€47 pan/kg

Gregory T. Parks

//¢Wh/

Enclosure

cc: All Counsel of Record (by ECF)

